DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In para. [0042], “a hoop portion 54 projecting radially outward from the mount portion 52” should read “a hoop portion 54 projecting radially inward from the mount portion 52” or the like.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romero Galan et al. (US 2019/0136589 A1), hereinafter Romero.
Regarding claim 1, Romero discloses a cowl door (abstract; para. [0005]) comprising: 
a cowl door body (cowling 100.1; fig. 1b) having a first side, a second side, and an interior surface and an exterior surface extending between the first side and the second side (as shown in fig. 1b), the cowl door body (100.1) configured to be rotatably mounted to a structure at the first side of the cowl door body (via upper longitudinal hinge 100.3; fig. 1b); 
at least one stiffener mounted to the interior surface of the cowl door body and extending lengthwise at least a portion of a distance between the first side and the second side of the cowl door body (the unnumbered stiffeners shown extending along the inner surface of the cowling 100.1 in fig. 1b), the at least one stiffener comprising a stiffener body (as shown in fig. 1b) comprising a latch housing section (hook-keeper unit 1) disposed at a second stiffener end of the stiffener body proximate the second side of the cowl door body (as shown in fig. 1b); and 
a latch member (hook 2, keeper 3; fig. 2a) mounted to the stiffener body (via rod 1.1; fig. 2a) and disposed at least partially within the latch housing section of the stiffener body (para. [0086], regarding if the hook 2 is installed on one part 100.1 of the two-part cowl 100, the keeper 3 is to be installed on the other part 100.2, or vice-versa; as shown in fig. 2a).

Regarding claim 2, Romero discloses the invention in claim 1, and further discloses wherein the latch member is a latch (hook 2) rotatably mounted to the stiffener body (hook 2 is necessarily rotatably mounted to its hook-keeper unit 1 so as to enable engagement with the non-pivotable keeper 3, as shown in fig. 2a; see also Gonidec, US 2014/0225380 A1 for a clearer depiction in Figures 2 and 4 of an essentially identical latching system).

Regarding claim 3, Romero discloses the invention in claim 1, and further discloses wherein the latch member (keeper 3) is a keeper fixedly mounted to the stiffener body (via rod 1.1, as shown in fig. 2a).

Regarding claim 4, Romero discloses the invention in claim 1, and further discloses wherein the stiffener body further comprises a mount portion mounted to the interior surface of the cowl door body and a hoop portion projecting outward from the mount portion (as shown in fig. 1b).

Regarding claim 5, Romero discloses the invention in claim 4, and further discloses wherein the stiffener body has a first stiffener end opposite the second stiffener end (as shown in fig. 1b), wherein the stiffener body further comprises a support section that extends from the first stiffener end a portion of a length of the stiffener body and the latch housing section extends from the second stiffener end another portion of the length of the stiffener body (as shown in fig. 1b), and wherein the 

Regarding claim 6, Romero discloses the invention in claim 5, and further discloses wherein the stiffener body has a first height at the latch housing section (the height of the hook-keeper unit 1 slopes downward as it nears the edge of the cowl, as shown in fig. 2a) and a second height at the support section, different than the first height (as best shown in fig. 1b).

Regarding claim 7, Romero discloses the invention in claim 6, and further discloses wherein the stiffener body further comprises a transition section disposed between the latch housing section and the support section (as shown in figs. 1b and 2a) and wherein the transition section has a transition height and a transition width that transitions from the first height and the first width to the second height and the second width along a length of the transition section from the latch housing section to the support section (the transition section of Romero necessarily transitions from the stiffener to the shorter and narrower dimensions of the hook-keeper unit 1, as shown in figs. 1b and 2a).

Regarding claim 9, Romero discloses a nacelle for a gas turbine engine (abstract; para. [0005]) comprising: 
a nacelle body (see para. [0005]); and
a first cowl door (as shown in fig. 1a), the first cowl door comprising:
a first cowl door body (cowling 100.1; fig. 1b) having a first side, a second side, and an interior surface and an exterior surface extending between the first side and the second side (as shown in fig. 1b), the cowl door body (100.1) configured to be rotatably mounted to a structure at the first side of the cowl door body (via upper longitudinal hinge 100.3; fig. 1b); 
at least one stiffener mounted to the interior surface of the cowl door body and extending lengthwise at least a portion of a distance between the first side and the second side of the cowl door body (the unnumbered stiffeners shown extending along the inner surface of the cowling 100.1 in fig. 1b), the at least one stiffener comprising a stiffener body (as shown in fig. 1b) comprising a latch housing section (hook-keeper unit 1) disposed at a second stiffener end of the stiffener body proximate the second side of the cowl door body (as shown in fig. 1b); and 
a first latch member (hook 2, keeper 3; fig. 2a) mounted to the stiffener body (via rod 1.1; fig. 2a) and disposed at least partially within the latch housing section of the stiffener body (para. [0086], regarding if the hook 2 is installed on one part 100.1 of the two-part cowl 100, the keeper 3 is to be installed on the other part 100.2, or vice-versa; as shown in fig. 2a).

Regarding claim 10, Romero discloses the invention in claim 9, and further discloses the invention further comprising: 
a second cowl door (cowling 100.2; fig. 1a) configured to be latched to the first cowl door (as shown in figs. 1a and 1b), the second cowl door comprising: 
a second cowl door body having a first side, a second side, and an interior surface and an exterior surface extending between the first side and the second side, the second cowl door body rotatably mounted to the nacelle body at the first side of the second cowl door (as shown in fig. 1a and as per the rejection of claim 9 hereinabove); 
at least one second stiffener mounted to the interior surface of the second cowl door body and extending lengthwise at least a portion of a distance between the first side and the second side of the second cowl door body, the at least one second stiffener comprising a second stiffener body comprising a second latch housing section disposed at a second stiffener end of the second stiffener body proximate the second side of the second cowl door body (as shown in fig. 1a and as per the rejection of claim 9 hereinabove); and 
a second latch member mounted to the second stiffener body and disposed at least partially within the second latch housing section of 

Regarding claim 11, Romero discloses the invention in claim 10, and further discloses wherein the first latch member and the second latch member (hook 2, keeper 3) are configured to engage one another with the first cowl door and the second cowl door in respective closed positions (para. [0086], regarding if the hook 2 is installed on one part 100.1 of the two-part cowl 100, the keeper 3 is to be installed on the other part 100.2, or vice-versa; as shown in fig. 2a).

Regarding claim 12, Romero discloses the invention in claim 11, and further discloses wherein the first latch member is a latch (hook 2) rotatably mounted to the first stiffener body (hook 2 is necessarily rotatably mounted to its hook-keeper unit 1 so as to enable engagement with the non-pivotable keeper 3, as shown in fig. 2a; see also Gonidec, US 2014/0225380 A1 for a clearer depiction in Figures 2 and 4 of an essentially identical latching system) and the second latch member (keeper 3) is a keeper fixedly mounted to the second stiffener body (via rod 1.1, as shown in fig. 2a).

Regarding claim 16, Romero discloses method for forming a cowl door (abstract; para. [0005]), the method comprising: 
providing a cowl door body (cowling 100.1; fig. 1b) having a first side, a second side, and an interior surface and an exterior surface extending between the first side and the second side (as shown in fig. 1b), the cowl 
mounting at least one stiffener mounted to the interior surface of the cowl door body, the at least one stiffener extending lengthwise at least a portion of a distance between the first side and the second side of the cowl door body (the unnumbered stiffeners shown extending along the inner surface of the cowling 100.1 in fig. 1b), the at least one stiffener comprising a stiffener body (as shown in fig. 1b) comprising a latch housing section (hook-keeper unit 1) disposed at a second stiffener end of the stiffener body proximate the second side of the cowl door body (as shown in fig. 1b); and 
mounting a latch member (hook 2, keeper 3; fig. 2a) to the stiffener body (via rod 1.1; fig. 2a), the latch member disposed at least partially within the latch housing section of the stiffener body (para. [0086], regarding if the hook 2 is installed on one part 100.1 of the two-part cowl 100, the keeper 3 is to be installed on the other part 100.2, or vice-versa; as shown in fig. 2a).

Regarding claim 19, Romero discloses the invention in claim 16, and further discloses wherein the latch member is a latch (hook 2) rotatably mounted to the stiffener body (hook 2 is necessarily rotatably mounted to its hook-keeper unit 1 so as to enable engagement with the non-pivotable keeper 3, as shown in fig. 2a; see also Gonidec, US 

Regarding claim 20, Romero discloses the invention in claim 16, and further discloses wherein the latch member (keeper 3) is a keeper fixedly mounted to the stiffener body (via rod 1.1, as shown in fig. 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Romero Galan et al. (US 2019/0136589 A1), hereinafter Romero, in view of Allen et al. (US 6,458,309 B1), hereinafter Allen.
Regarding claims 8 and 15, Romero discloses the invention in claims 1 and 12, but does not appear to specifically disclose wherein the stiffener body (or from claim 15, the first stiffener body and the second stiffener body) is made from a composite material.
However, Allen teaches wherein the stiffener body is made from a composite material (the second uncured composite layer 38, as shown in fig. 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cowl door of Romero such that the stiffener body is made from a composite material as taught by Allen in order to ensure that the stiffener is suitably strong while saving on weight.

Regarding claim 17, Romero discloses the invention in claim 16, but does not appear to specifically disclose wherein the stiffener body and the cowl door are made from a composite material.
However, Allen teaches wherein the stiffener body and the cowl door are made from a composite material (col. 5, lines 58-61, regarding the article 10 is an advanced composite co-cured structure having a unitary skin 12 and circumferentially extending spaced reinforcing hat sections 14, 16, and 18 for the illustrated exemplary part; fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cowl door of Romero such that the stiffener body and 

Regarding claim 18, Romero as modified discloses the invention in claim 17, but does not appear to specifically disclose wherein the step of mounting the at least one stiffener to the interior surface of the cowl door body includes forming a thermoplastic weld between the at least one stiffener and the cowl door body.
However, Allen teaches wherein the step of mounting the at least one stiffener to the interior surface of the cowl door body includes forming a thermoplastic weld between the at least one stiffener and the cowl door body (col. 7, lines 42-48, regarding the lay up assembly arranged on the mandrel 32 is then placed in a suitable autoclave and subjected to a suitable curing cycle having an elevated temperature and elevated pressure over a desired time period to provide for curing of the first and second composite layers 34 and 38 and the hollow mandrel 36 into a unitary co-cured one piece aero structure article; fig. 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cowl door of Romero such that the step of mounting the at least one stiffener to the interior surface of the cowl door body includes forming a thermoplastic weld between the at least one stiffener and the cowl door body as taught by Allen in order to ensure that the stiffener is suitably strong while saving on weight.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Romero Galan et al. (US 2019/0136589 A1), hereinafter Romero, in view of Bellet et al. (WO 2015/140449 A1), hereinafter Bellet.
Regarding claim 13, Romero discloses the invention in claim 12, but does not appear to specifically disclose wherein the at least one first stiffener further comprises a first interface member mounted to the first stiffener body and the at least one second stiffener further comprises a second interface member mounted to the second stiffener body.
However, Bellet teaches wherein the at least one first stiffener further comprises a first interface member (stud 20a; fig. 3) mounted to the first stiffener body (second portion 14; figs. 3 and 4) and the at least one second stiffener further comprises a second interface member (bore 16a; fig. 3) mounted to the second stiffener body (first portion 12; figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cowl door of Romero such that the at least one first stiffener further comprises a first interface member mounted to the first stiffener body and the at least one second stiffener further comprises a second interface member mounted to the second stiffener body as taught by Bellet in order to ensure that the stiffener is suitably strong while saving on weight.

Regarding claim 14, Romero as modified discloses the invention in claim 13, and further discloses wherein the first interface member and the second interface member 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647